Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 6-8, 10-12 and 14-17 are pending.

Claim Objections
In view of the amendments to the claims, the previous objection to claim 16 is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.
On page 6 of the remarks, the applicant argues that “elliptically polarized light and circularly polarized light are different types of light” and that “Arbabi does not disclose elliptically polarized light at all, but merely discusses circularly polarized light”.
The examiner respectfully disagrees.
First, circularly polarized light is recognized in the art as a special case of elliptically polarized light. The examiner cites as evidence Mirsalehi, Optical Information Processing in Encyclopedia of Physical Science and Technology, 3rd edition, 2001, page 340, which states “elliptical polarization is a general case, and linear and circular polarizations can be considered as special cases of it.”
Second, Arbabi (“Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission”, 2015) discusses more than circularly polarized light. Arbabi discusses “polarization ellipses” (page 5) along with cases involving linear polarizations (page 5, where a special case of the polarization ellipses is when both of the input polarizations are linear) and circular polarizations (page 6). When considered as a whole, Arbabi is seen to inherently include elliptical polarization in its disclosure.
Therefore, the rejections of independent claims 1 and 8 under 35 USC 102 in view of Arbabi are maintained.

On page 8, the applicant argues that “polarization ellipses of orthogonal polarizations are not the same as an optical device in which ‘polarization states of the incident light comprise elliptical polarization states’”.
The examiner respectfully disagrees.
First, linear polarizer light and circularly polarized light is recognized in the art as special cases of elliptically polarized light. The examiner cites as evidence Mirsalehi, Optical Information Processing in Encyclopedia of Physical Science and Technology, 3rd edition, 2001, page 340, which states “elliptical polarization is a general case, and linear and circular polarizations can be considered as special cases of it.”
Second, Arbabi (“Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission”, 2015) discusses “polarization ellipses” (page 5) along with cases involving linear polarizations (page 5, where a special case of the polarization ellipses is when both of the input polarizations are linear) and circular polarizations (page 6). When considered as a whole, Arbabi is seen to inherently include elliptical polarization states as the incident light in its disclosure.
Therefore, the rejections of independent claim 12 under 35 USC 102 in view of Arbabi is maintained.

On page 10, the applicant argues that “Khorasaninejad does not disclose an optical device in which ‘the first polarization is an elliptical polarization’”.
The examiner respectfully disagrees.
Khorasaninejad (“Broadband and chiral binary dielectric meta-holograms”, 2016) discloses the importance of the handedness of the incident light (see page 1). Elliptical polarization also has handedness, just as circular polarization does.
Additionally, circularly polarized light is recognized in the art as a special case of elliptically polarized light. The examiner cites as evidence Mirsalehi, Optical Information Processing in Encyclopedia of Physical Science and Technology, 3rd edition, 2001, page 340, which states “elliptical polarization is a general case, and linear and circular polarizations can be considered as special cases of it.”
Therefore, it is inherent in Khorasaninejad that the first polarization is an elliptical polarization since circularly polarized light is disclosed.
The rejection of independent claim 8 under 35 USC 102 in view of Khorasaninejad is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, 2015) of record (hereafter Arbabi).
Regarding claim 1, Arbabi discloses an optical component, comprising: a metasurface comprising nanoscale elements configured to receive incident light and to generate optical outputs, wherein geometries or orientations of the nanoscale elements provide a first optical output upon receiving a polarized incident light with a first polarization, and provide a second optical output upon receiving a polarized incident light with a second polarization that is different from the first polarization (see at least Page 2, first paragraph (abstract), where the optical component can be a wave-plate, a polarizer, a beam-splitter, etc. that comprises a metasurface and Page 5, last paragraph, where the metasurface comprises nanoscale silicon posts and the devices can generate two different waveforms for two orthogonal input polarizations); and wherein the first polarization is an elliptical polarization (see at least Page 5, which describes polarization ellipses with linear polarizations being special cases and Page 6, where the second category of device is described with inputs of right and left handed circularly polarized incident beams, where circular polarization is a special case of elliptical polarization).

Regarding claim 2, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the first polarization and the second polarization are orthogonal to each other (see at least Page 5, last paragraph, where the devices can generate two different waveforms for two orthogonal input polarizations, such as x and y linear polarizations, which are a special case of elliptical polarization).

Regarding claim 4, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the second polarization is elliptical polarizations (see at least Page 5, which describes polarization ellipses with linear polarizations being special cases and Page 6, where the second category of device is described with inputs of right and left handed circularly polarized incident beams, where circular polarization is a special case of elliptical polarization).

Regarding claim 6, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the nanoscale elements comprise linearly birefringent wave plate elements (see at least Page 4, multiple paragraphs, where the birefringence of the metasurface is discussed and Fig. 2, where the birefringence of the elliptical post arrays is illustrated).

Regarding claim 7, Arbabi discloses all of the limitations of claim 1.
Arbabi also discloses that the nanoscale elements comprise linearly birefringent wave plate elements comprising plasmonic antennas, liquid crystals, or dielectric pillars (see at least Page 2, first paragraph, where the nanoposts are dielectric, thus they are considered dielectric pillars).

Regarding claim 8, Arbabi discloses an optical device, comprising: a metasurface comprising nanoscale elements, geometries or orientations of the nanoscale elements encoding a plurality of hologram phase profiles corresponding to a plurality of polarizations; wherein upon illumination by an incident light with a first polarization of the plurality of polarizations, the metasurface projects a first image based on a first hologram phase profile of the plurality of hologram phase profiles, wherein upon illumination by an incident light with a second polarization of the plurality of polarizations, the metasurface projects a second image based on a second hologram phase profile of the plurality of hologram phase profiles (see at least Page 5, last paragraph, where the metasurface comprises nanoscale silicon posts and can be a polarization switchable phase hologram that generates two distinct patterns for x and y polarized light); and wherein the first polarization is an elliptical polarization (see at least Page 5, which describes polarization ellipses with linear polarizations being special cases and Page 6, where the second category of device is described with inputs of right and left handed circularly polarized incident beams, where circular polarization is a special case of elliptical polarization).

Regarding claim 12, Arbabi discloses an optical device, comprising: a metasurface comprising nanoscale elements, wherein geometries or orientations of the nanoscale elements are arranged such that the metasurface deflects incident light in different directions depending on polarization states of the incident light (see at least Page 5, last paragraph, where the metasurface comprises nanoscale silicon posts and can be a polarization beam splitter that deflects x and y polarized portions of light by 5° and -5°); and wherein the polarization states of the incident light comprise elliptical polarization states (see at least Page 5, which describes polarization ellipses with linear polarizations being special cases and Page 6, where the second category of device is described with inputs of right and left handed circularly polarized incident beams, where circular polarization is a special case of elliptical polarization).

Regarding claim 16, Arbabi discloses all of the limitations of claim 12.
Arbabi also discloses that the metasurface is a polarization beam splitter (see at least Page 5, last paragraph, where the metasurface is a polarization beam splitter that deflects x and y polarized portions of light by 5° and -5°).

Claims 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khorasaninejad et al. (Broadband and chiral binary dielectric meta-holograms, 2016) of record (hereafter Khorasaninejad).
Regarding claim 8, Khorasaninejad discloses an optical device, comprising: a metasurface comprising nanoscale elements, geometries or orientations of the nanoscale elements encoding a plurality of hologram phase profiles corresponding to a plurality of polarizations; wherein upon illumination by an incident light with a first polarization of the plurality of polarizations, the metasurface projects a first image based on a first hologram phase profile of the plurality of hologram phase profiles, wherein upon illumination by an incident light with a second polarization of the plurality of polarizations, the metasurface projects a second image based on a second hologram phase profile of the plurality of hologram phase profiles (see at least the abstract, where chiral holograms project different images depending on the handedness of the incident light and Fig. 4, which describes the nanofins of the metasurface as having nanoscale dimensions); and wherein the first polarization is an elliptical polarization (see at least page 5, where circularly polarized light having left and right handedness is used as the incident light, where circular polarization is a special case of elliptical polarization, which also has handedness).

Regarding claim 10, Khorasaninejad discloses all of the limitations of claim 8.
Khorasaninejad also discloses that the metasurface is a chiral hologram projector (see at least the abstract, where the metasurface projects a chiral hologram).

Regarding claim 11, Khorasaninejad discloses all of the limitations of claim 8.
Khorasaninejad also discloses a quarter-wave plate for adjusting a chirality of an incoming polarized light (see at least Page 5, left column, where a quarter-wave plate is used to generate circular polarization).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, 2015) of record (hereafter Arbabi) as applied to claim 12 above, and further in view of Peinado et al. (Optimization and performance criteria of a stokes polarimeter based on two variable retarders, 2010) of record (hereafter Peinado).
Regarding claims 14 and 15, Arbabi discloses all of the limitations of claim 12.
Arbabi does not specifically disclose that the elliptical polarization states correspond to orthogonal Stokes vectors matching vertices of an icosahedron and that the vertices of an icosahedron are inscribed in a Poincare sphere.
However, Peinado teaches elliptical polarization states that correspond to orthogonal Stokes vectors matching vertices of an icosahedron, wherein the vertices of the icosahedron are inscribed in a Poincare sphere (see at least Page 9821 (page 7 of the document), top paragraph, where elliptical polarization states are inscribed in a Poincare sphere and, the last paragraph, where the elliptical polarization states correspond to orthogonal Stokes vectors matching vertices of an icosahedron, which has 20 vertices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Arbabi to include the teachings of Peinado so that the elliptical polarization states correspond to orthogonal Stokes vectors matching vertices of an icosahedron and that the vertices of an icosahedron are inscribed in a Poincare sphere for the purpose of minimizing the propagation of noise (see at least Page 9821, last paragraph, of Peinado).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, 2015) of record (hereafter Arbabi) as applied to claim 12 above, and further in view of Fan et al. (US 2018/0045953) of record (hereafter Fan).
Regarding claim 17, Arbabi discloses all of the limitations of claim 12.
Arbabi does not specifically disclose that the optical device is a polarimeter.
However, Fan teaches a polarimeter comprising a metasurface (see at least paragraph [0297], where the device is a broadband metasurface polarimeter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Arbabi to include the teachings of Fan so that the metasurface is part of a polarimeter optical device for the purpose of constructing a compact hyperspectral polarimeter imaging sensor to record an amount of information that exceeds that of conventional image sensors (see paragraph [0297] of Fan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.B/             Examiner, Art Unit 2872
                                                                                                                                                                                           /Derek S. Chapel/Primary Examiner, Art Unit 2872